Dear Mayor Harris:
This office is in receipt of your request for an opinion of the Attorney General in regard to the establishment of a Mayor's Court for the Town of Richwood. You indicate in 1988 the town's police department and Mayor's Court were shut down because of lack of funds. The Town's police force has been reactivated and you ask if the Mayor's Court can also be reactivated.
Art. V, Sec. 20 to the Constitution of 1974 provides as follows:
       Mayors' courts and justice of the peace courts existing on the effective date of this constitution are continued, subject to change by law.
We find the Louisiana Supreme Court in State v. Foy,401 So.2d 948 (La. 1981) recognized that R.S. 33:441 provides for the establishment of Mayor's Courts in municipalities to have jurisdiction over all violations of municipal ordinances and jurisdiction to conduct trials, determine guilt and impose sentences including fines and imprisonment for breach of municipal ordinances.
Under this authority we would conclude the Mayor's Court in Richwood may be reactivated.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                                RICHARD P. IEYOUB Attorney General
                             By: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR